Citation Nr: 1425691	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected psychiatric disability prior to January 23, 2012, and to an initial evaluation in excess of 50 percent from January 23, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from August 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2010 rating decision granted service connection for a psychiatric disability, identified as posttraumatic stress disorder (PTSD).  Initially, a 30 percent evaluation was assigned.  

By a February 2012 decision, a 50 percent evaluation was assigned from January 23, 2012.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

In July 2012, the Veteran testified at a videoconference hearing held before the undersigned.  


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's psychiatric disability has manifested occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships, but he has not manifested such symptoms as inability to communicate verbally, disorientation, lack of ability to function independently, or inability to adapt to stressful circumstances.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for a psychiatric disability, but not the criteria for a higher rating, have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony about readily observable features or symptoms of injury or illness is competent.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis focuses specifically on what the evidence in the claims file shows, or fails to show, with respect to the severity of psychiatric disability.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran in this case is in receipt of a 30 percent disability rating for his service-connected psychiatric disability, characterized as PTSD, from the date of his October 2009 claim through January 22, 2012.  A 50 percent evaluation is in effect from January 23, 2012 to the present.  The Veteran contends that he is entitled to higher initial evaluations.      

The Veteran submitted private (Vet Center) records which reflect that he sought evaluation for certain symptoms in October 2009.  The Veteran was described as "fragile, anxious and under a lot of stress."  See October 2009 Vet Center records.  He expressed regret that he had not sought treatment earlier in his life.  He took some time off from work and stayed home ("staycation").  November 2009, December 2009 Vet Center records. 

On VA examination conducted in January 2010, the examiner assigned a diagnosis of one psychiatric disability, PTSD.  The veteran was restless, tense, anxious, and agitated.  He reported sleep disturbances and flashbacks.  He also reported markedly diminished interest or participation in activities.  He was hypervigilant and had an exaggerated startle response.  The veteran was employed full-time as an electrician.  A GAF score of 55 was assigned.

The veteran presented two June 2010 letters from co-workers.  The co-workers reported incidents in which they felt threatened by the veteran's reaction to a loud noise or an attempt to communicate with the veteran.  The record reflects that the veteran continued to work full-time, but had decreased interest in sports, social activities, and the like.  He reported that his peers at work were somewhat apprehensive of him, and he had difficulties with interactions with supervisors.

The veteran explained, in a separate statement, that because of his work as an electrician, he was unable to benefit from any psychotropic medications.  He stated that each of the medications tried made him groggy and unable to perform in a dangerous situation.  This was a serious challenge to employment which routinely required the Veteran to function in a dangerous situation.  

The veteran was again examined in January 2012.  The assigned diagnosis was again PTSD.  The examiner assigned a GAF score of 53, noting some increased difficulties in the veteran's home, as adult children had returned to live with the veteran.  The veteran reported daily use of alcohol to self-medicate.  The veteran continued to work full-time as an electrician.

Throughout the initial rating period on appeal, the evidence shows that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares, disturbances of motivation and mood, flashbacks, intrusive thoughts, and difficulty in establishing and maintaining effective work and social relationships.  The examiner who conducted 2012 VA examination concluded that veteran's symptoms were slightly more evident at home at the time of the 2012 examination, because of additional family members living in the household.  However, the symptoms described at the time of each VA examination, and the GAF scores assigned, were similar (GAF score of 55 in 2010; GAF score of 53 in 2012).  

Despite the fact that the veteran remains employed full-time, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent rating under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  In particular, the evidence demonstrates difficulty in establishing and maintaining effective work relationships throughout the pendency of this appeal, at least in part because of his hypervigilance, startle reactions, and irritability.  Transcript, July 2012 Board videoconference, pages 4-6.  Additionally, the veteran's providers have consistently stated that the veteran is unable to benefit from medication therapy because the hazards of his employment do not allow him to use any medication which affects his reflexes, reaction times, alertness, vigilance or awareness.

Simply stated, the Board must take into consideration the unique circumstances of the Veteran's case. 
  
In sum, the evidence relevant to the entire initial rating period reflects symptoms and impairment which could be viewed as moderate, so as to warrant a 30 percent evaluation, but which have the effect of reduced reliability and productivity, given the veteran's hazardous occupation, and occupational limitations on any attempt to reduce the veteran's symptoms.  38 C.F.R. § 4.130.  Resolving doubt in the veteran's favor, the level of occupational and social impairment more nearly approximated by the 50 percent rating category, with reduced reliability and productivity, throughout the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Board finds, however, that the criteria for an even higher rating, a 70 percent or 100 percent rating, have not been met for any part of the rating period on appeal.  Specifically, the evidence demonstrates that the veteran has continued to work full-time and has not been disciplined or injured at work.  The veteran's testimony establishes that he has difficulty maintaining effective relationships at work, but establishes that the veteran continues to work full-time at an occupation which requires attention to details and safety procedures.  Thus, the evidence demonstrates that the veteran does not have deficiencies in most aspects of his occupational requirements, and demonstrates that the veteran does not manifest total occupational impairment.  

The veteran's testimony that his symptoms and impairments affect his marital relationship and his ability to function at home.  Nevertheless, he remains married to his wife of more than 30 years and has a sufficiently good relationship with his children to allow them to live with the veteran, although this causes the veteran stress and anxiety.  There is no evidence that the veteran has had unprovoked irritability with periods of violence, that he is intermittently unable to communicate verbally, that he is specially disoriented, or that he manifests other symptoms consistent with a higher rating.  The hazardous nature of the veteran's employment reflects that, if the veteran were to meet the criteria for a 70 percent evaluation or for a 100 percent evaluation, it would no longer be safe for him to continue working as an industrial maintenance electrician.  

In this regard, it is important for the appellant to understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had mild symptoms, or symptoms of lesser impact or duration, there would not be a basis to assign a 50 percent evaluation for the psychiatric disability throughout the duration of the pendency of this appeal.  The critical question in this case, however, is whether the problems the Veteran has manifested meet the criteria for an evaluation in excess of 50 percent. The Board finds, as explained above, that the veteran's continued employment in a job which is hazardous without attention to details and safety is inconsistent with a rating in excess of 50 percent at this time.

Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the psychiatric disability.  In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria.  As discussed above, the Veteran's continued full-time employment at an occupation which requires attention to details and safety procedures establishes that the Veteran does not manifest psychiatric impairment not reasonably described in the rating schedule.  Mauerhan, 16 Vet. App. at 443.  The lay and medical evidence as to the Veteran's social functioning, including his family life, are also considered in the rating criteria.  The evidence as a whole demonstrates that the criteria for extraschedular consideration are not met.  

The Board considered whether the evidence raised a question of unemployability.  At the hearing, the Veteran and his representative agree that, in light of the Veteran's continued full-time employment, no question of unemployability was raised.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the psychiatric disability, and in the absence of marked industrial impairment, the Board finds that the criteria for referral for an assignment of an extraschedular rating in excess of the schedular 50 percent rating currently assigned are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a psychiatric disability, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the psychiatric disability.  VA provided the Veteran with examinations in 2010 and 2012.  The Veteran reported his history, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial 50 percent disability rating for a psychiatric disability prior to January 23, 2012, is granted, subject to law and regulations governing the effective date of an award of compensation; the appel is granted to this extent only.

The appeal for an initial rating in excess of 50 percent for a psychiatric disability from January 23, 2012, is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


